Petition for Appeal as a Matter of Right or, in the alternative, Petition for Leave to Appeal Denied.In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. House, case No. 1-11-0580 (12/24/15). The appellate court is directed to consider the effect of this court's opinion in People v. Harris, 2018 IL 121932, on the issue of whether defendant's sentence violates the Proportionate Penalties Clause of the Illinois Constitution.